DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated September 6, 2022.

As for Applicant’s argument regarding the amendments to the claims overcoming the rejection under 35 U.S.C. 112(a): “By this Amendment, the claims are amended in order to change the terms object, first portion and second portion to character string, first character and second character, respectively. These amendments overcome the rejection as agreed during the interview.” (Remarks, page 5); examiner agrees that the rejection under 35 U.S.C. 112(a) is overcome.  However, other rejections are made in this office action.


Claim Objections
Claim 13 is objected to because of the following informalities: “wherein the control unit is configured to control the display position of the first character”.  There is no antecedent basis for “the control unit”.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 5-9, 13, and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of Pat. No. US 10,782,531 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application and the patent are substantially identical in structural and functional characteristics.  For example:
	
Instant Application
Pat. No. US 10,782,531 B2
1.    A head-mounted type display device comprising: a display configured to display a character string in a display region overlapping with outside scenery which is visible through the head-mounted display device; and a processor programmed to control a display position of the character string, wherein the character string includes a first character and a second character,





and a display position of the first character is different from a display position of the second character in a depth direction of the display region.
1.     A head-mounted type display device configured to be mounted on a head of a user and through which outside scenery is visible, the head-mounted type display device comprising: a display configured to display objects in a display region overlapping with the outside scenery;

8.    in a case where the selected object is a character string and the other object includes a character string,


1.   and a processor configured to select any of the objects to be displayed in the display region, based on the selection information, and to control display positions of the objects in a depth direction of the display region so that a display position of a selected object is different from a display position of another object to be displayed in the display region,


In regards to instant claims 2, 3, 5-9, 13, and 15, all limitations of these claims are contained in the claims of the publication as follows:

Instant Application
Pat. No. US 10,782,531 B2
2
8
3
1
5
4
6
5
7
6
8
7
9
8
13
12
15
15, 16















Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6-9, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda (US 2015/0143283 A1).

Instant Claim 1: A head-mounted type display device comprising: a display configured to display a character string in a display region overlapping with outside scenery which is visible through the head-mounted display device;  (“Technology according to the present disclosure is applicable to various forms of information processing device, a typical example of which is a wearable device such as a head-mounted display (HMD).” (Noda, paragraph 43)  Referring to fig 15 of Noda, numerous characters are displayed, corresponding to the character string of the claim.
In addition, outside scenery is visible.)

and a processor programmed to control a display position of the character string,  (“The display controller 150 (fig 6) controls the display of scrolling items and non-scrolling items according to user operations detected by the detector 130.” (Noda, paragraph 83)  The display controller 150 of Noda corresponds to the processor of the claim.)

wherein the character string includes a first character and a second character, and a display position of the first character is different from a display position of the second character in a depth direction of the display region.  (“The display controller 150 (fig 6) then modifies the display attributes of the selected operation target item to enable the user to ascertain which operation target item has been selected (step S32) (fig 14A). For example, display attributes such as the size, color, shape, brightness, transparency, depth, or outline width of the operation target item may be modified.” (Noda, paragraph 103)
“The scrolling item SI41 (fig 15) is arranged farthest in front with the shallowest depth, while the scrolling item SI43 is arranged farthest in back with the deepest depth,” (Noda, paragraph 107)  Scrolling item SI41 and scrolling item SI43 correspond to the first character and second character of the claim, respectively.)


Instant Claim 2: The head-mounted type display device according to claim 1, wherein each of the first character and the second character is a character string.  (The statement of rejection of claim 1 covers claim 2 as well.)


Instant Claim 6: The head-mounted type display device according to claim 1, wherein the processor is programmed to change the display position of the first character about an imaginary axis set in a predetermined direction with the display region as a reference.  (“The display controller 150 (fig 6) then modifies the display attributes of the selected operation target item to enable the user to ascertain which operation target item has been selected (step S32) (fig 14A). For example, display attributes such as the size, color, shape, brightness, transparency, depth, or outline width of the operation target item may be modified.” (Noda, paragraph 103)  When the depth of a displayed item is modified in Noda, for example, the display position of the item is changed about an imaginary axis.)


Instant Claim 7: The head-mounted type display device according to claim 6, wherein the processor is programmed to set the imaginary axis in a direction parallel with a vertical direction of the display region,  (When the depth of a displayed item is modified in Noda, for example, the display position of the item is changed about an imaginary axis, which may be in the vertical direction.)

and the processor is configured to alternately switch the display position of the first character every unit time between (i) a display position in which one end of the first character in a direction parallel with a horizontal direction of the display region is displayed on a user side relative to another end of the first character in the direction parallel with the horizontal direction of the display region and (ii) a display position in which the other end is displayed on the user side relative to the one end in the depth direction.  (“In addition, as shown in FIG. 11, the control unit 106 can display the related image L, which is auxiliary displayed, so as to be dynamically changed between a position, which is farther from the display unit 104 than the stereoscopic image J is, and a position, which is closer to the display unit 104 than the stereoscopic image J is, over time (at every frame) in the depth direction with respect to the display unit 104.” (Kuribayashi, paragraph 57)  When the depth of a displayed item is modified in Noda, the display position of the item is changed about an imaginary axis, which may be in the horizontal direction.)


Instant Claim 8: The head-mounted type display device according to claim 7, wherein the processor is configured to alternately switch a display state of the first character every unit time between (i) a display state in which a length of the one end is shorter than a length of the other end and (ii) a display state in which the length of the other end side is shorter than the length of the one end.  (When an item is presented in a three-dimensional display, the portion of the item nearest to the user appears larger than the portion of the item furthest from the user.)


Instant Claim 9: The head-mounted type display device according to claim 2, wherein, the processor is configured to change the display state of the first character so that at least any of a color, boldness, a background color, a font type, and a font size of the character string as the first character and at least a corresponding one of a color, boldness, a background color, a font type, and a font size of the character string of the second character are different from each other.  (“The display controller 150 (fig 6) then modifies the display attributes of the selected operation target item to enable the user to ascertain which operation target item has been selected (step S32) (fig 14A). For example, display attributes such as the size, color, shape, brightness, transparency, depth, or outline width of the operation target item may be modified.” (Noda, paragraph 103))


Instant Claim 13: The head-mounted type display device according to claim 1, wherein the control unit is configured to control the display position of the first character in the display region so that the first character does not overlap with the second character.  (Referring to fig 17 of Noda, scrolling item SI142 has been moved on the screen.  Therefore, scrolling item SI142 can be moved to where it does not overlap another item.)


Instant Claim 15: (Method claim 15 and apparatus claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, claim 15 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Kuribayashi (US 2014/0320615 A1).

Instant Claim 3: The head-mounted type display device according to claim 1, wherein the processor is programmed to change the display position of the first character in the depth direction every unit time.  (Noda teaches the head-mounted display in accordance with claim 1, but does not disclose changing the depth position of a displayed item every unit time.  However, in a similar field of endeavor, Kuribayashi teaches such a repetitive changing of the depth position of images on a display: “In addition, as shown in FIG. 11, the control unit 106 can display the related image L, which is auxiliary displayed, so as to be dynamically changed between a position, which is farther from the display unit 104 than the stereoscopic image J is, and a position, which is closer to the display unit 104 than the stereoscopic image J is, over time (at every frame) in the depth direction with respect to the display unit 104.” (Kuribayashi, paragraph 57))

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the HMD as taught by Noda, wherein the depth position of displayed items is changed; with the display device as taught by Kuribayashi, wherein the depth position of images on the display is changed every unit time.  “Thus, it is possible to emphasize the stereoscopic image L (fig 11), which is auxiliary displayed, by changing the depth distance between the stereoscopic image J and the depth distance of the stereoscopic image L that is auxiliary displayed.” (Kuribayashi, paragraph 57)  Therefore, Noda may similarly emphasize displayed items by repetitively changing its depth distance.


Instant Claim 5: The head-mounted type display device according to claim 3, wherein the processor is programmed to alternately switch the display position of the first character every unit time between a user side relative to the second character and a far side relative to the second character in the depth direction.  (“In addition, as shown in FIG. 11, the control unit 106 can display the related image L, which is auxiliary displayed, so as to be dynamically changed between a position, which is farther from the display unit 104 than the stereoscopic image J is, and a position, which is closer to the display unit 104 than the stereoscopic image J is, over time (at every frame) in the depth direction with respect to the display unit 104.” (Kuribayashi, paragraph 57))



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YARON COHEN/Examiner, Art Unit 2626